Order, Supreme Court, New York County (Helen Freedman, J.), entered July 12, 2001, which granted defendants-respondents’ motion to dismiss the complaint as barred by the doctrine of res judicata, unanimously affirmed, with costs.
Litigation in this action of plaintiffs causes against defendants-respondents, alleging constructive and actual eviction, is barred by the doctrine of res judicata, since the causes plaintiff would now litigate arise out of transactions that were the subject of litigation finally concluded against plaintiff in the courts of New Jersey (see O’Brien v City of Syracuse, 54 NY2d 353, 357). Concur — Williams, P.J., Nardelli, Rosenberger, Ellerin and Lerner, JJ.